UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): March 21, 2013 PolyMedix, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 000-51895 27-0125925 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification Number) 170 N. Radnor-Chester Road; Suite 300 Radnor, Pennsylvania (Address of Principal Executive Offices) (ZipCode) (484) 598-2400 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item8.01. Other Events. In connection with its planned underwritten public offering of securities, PolyMedix, Inc. is filing as Exhibit 99.1 to this current report on Form 8-K, the form of warrant agency agreement by and between PolyMedix, Inc. and American Stock Transfer & Trust Company, LLC. The offering of securities will be made under the company’s shelf registration statement, which was previously filed with, and declared effective by, the Securities and Exchange Commission.The offering may be made only by means of a preliminary prospectus supplement and an accompanying prospectus, copies of which may be obtained from Aegis Capital Corp., Prospectus Department, 810 Seventh Avenue, 18th Floor, New York, NY 10019, telephone: 212-813-1010 or email: prospectus@aegiscap.com. The preliminary prospectus supplement, the accompanying prospectus and this report are not offers to sell any securities of the company and are not soliciting an offer to buy such securities in any state where such offer and sale is not permitted. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Form of Warrant Agency Agreement by and between PolyMedix, Inc. and American Stock Transfer & Trust Company, LLC SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. POLYMEDIX, INC. Date: March 21, 2013 By: /s/ Edward F. Smith Edward F. Smith Chief Executive Officer, Chief Financial Officer and Secretary
